DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 12/14/2020 are acknowledged.
Claims 1-7 and 9-26 are pending. 
Claims 14 and 20-26 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 08/19/2020.
Claims 1-7, 9-13 and 15-19 are presently under consideration.


3. Applicant’s comments regarding the Restriction / Election requirement at page 12 of the remark is acknowledged.  In response to Applicant’s assertion that claim 1 is a generic linking claim, linking the inventions of the withdrawn claims 14 and 20-26, it is noted that according to MPEP 809, claim 1 cannot be a linking claim with regard to claims 14 and 20-26:  

“Linking claims and the inventions they link together are usually either all directed to products or all directed to processes (i.e., a product claim linking properly divisible product inventions, or a process claim linking properly divisible process inventions). The most common types of linking claims which, if allowable, act to prevent restriction between inventions that can otherwise be shown to be divisible, are
(A) genus claims linking species claims; and
(B) subcombination claims linking plural combinations.
The linking claims must be examined with, and thus are considered part of, the invention elected. When all claims directed to the elected invention are 

In the instant case, claim 1 is part of the elected invention of Group I directed to a product, whereas the non-elected inventions of Groups II-V are directed to processes (see the Restriction Requirement dated 07/22/2020).  Accordingly, claim 1 does not link the inventions of Groups II-V. 

Thus, it is reiterated that in the event the product claims of Group I are found to be allowable, and Applicant requests rejoinder and examination of the dependent method claims, Applicant is required to elect one of the methods of Groups II-V, as specified in of the Restriction Requirement dated 07/22/2020.


4. Claims 1-7, 9-13 and 15-19 are objected to because of irregularities and informalities which are too numerous to be listed individually.  Applicant is invited to review the claims of allowed US Patents in the field of biotechnology for examples of claim language which conforms to the conventions of US Patent practice in biotechnology arts.  To expedite prosecution, the following exemplary claim language is offered for applicant’s consideration:

1. A humanized monoclonal antibody or part thereof that binds to human PD-L1, wherein the antibody or part thereof comprises:
(1) a heavy chain with three CDRs comprising 
a CDR1 comprising amino acid sequence SEQ ID NO: 18, 
a CDR2 comprising amino acid sequence SEQ ID NO: 19, and 
a CDR3 comprising amino acid sequence SEQ ID NO: 20; and 
     a light chain with three CDRs comprising 
a CDR1 comprising amino acid sequence SEQ ID NO: 34, 
a CDR2 comprising amino acid sequence SEQ ID NO: 35, and 
a CDR3 comprising amino acid sequence SEQ ID NO: 36; 

a CDR1 comprising amino acid sequence SEQ ID NO: 18, 
a CDR2 comprising amino acid sequence SEQ ID NO: 19, and 
a CDR3 comprising amino acid sequence SEQ ID NO: 20; and 
     a light chain with three CDRs comprising 
a CDR1 comprising amino acid sequence SEQ ID NO: 46, 
a CDR2 comprising amino acid sequence SEQ ID NO: 35, and 
a CDR3 comprising amino acid sequence SEQ ID NO: 36; or
(3) a heavy chain with three CDRs comprising 
a CDR1 comprising amino acid sequence SEQ ID NO: 18, 
a CDR2 comprising amino acid sequence SEQ ID NO: 19, and 
a CDR3 comprising amino acid sequence SEQ ID NO: 20; and 
     a light chain with three CDRs comprising 
a CDR1 comprising amino acid sequence SEQ ID NO: 52, 
a CDR2 comprising amino acid sequence SEQ ID NO: 35, and 
a CDR3 comprising amino acid sequence SEQ ID NO: 36; 

2. The humanized monoclonal antibody or part thereof of claim 1, wherein the framework regions of the heavy chain variable region FR1, FR2, FR3 and FR4 comprise amino acid sequences which are at least 70%, 80%, 85%, 90%, 95%, or 99% identical to SEQ ID NO: 21, 22, 23 and 24, respectively.

3. The humanized monoclonal antibody or part thereof of claim 1, wherein the heavy chain comprises amino acid sequence SEQ ID NO: 10.

6. A nucleic acid molecule encoding the humanized monoclonal antibody or part thereof of claim 1.

7. The nucleic acid molecule of claim 6, wherein the heavy chain variable region of the humanized monoclonal antibody or part thereof comprises amino acid sequence SEQ ID NO: 6.



10. A carrier comprising the nucleic acid molecule of claim 6.

11. A host cell comprising the nucleic acid molecule of claim 6.

12. A conjugate comprising the humanized monoclonal antibody or part thereof of claim 1 and a bioactive substance, wherein the bioactive substance is coupled to the antibody or part thereof directly or through a junction fragment.

13. A composition comprising the humanized monoclonal antibody or part thereof of claim 1, and pharmaceutically acceptable carriers or excipients.

17. A composition comprising the nucleic acid molecule of claim 6, the carrier of claim 10, or a host cell of claim 11, and optionally further comprising pharmaceutically acceptable carriers or excipients.

19. A composition comprising the conjugate of claim 12, and optionally further comprising pharmaceutically acceptable carriers or excipients.


5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6. Claims 15, 16 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. Claims 1-6, 10-13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Langermann et al. (US 2014/0044738; see entire document).

Claim 1 is recited as follows:
An anti-human PD-L1 humanized monoclonal antibody or an antigen binding part thereof comprising the following CDR regions: 
(1) 
a sequence of heavy chain CDR1 is shown as SEQ ID NO: 18, 
a sequence of heavy chain CDR2 is shown as SEQ ID NO: 19, 

a sequence of light chain CDR1 is shown as SEQ ID NO: 34, 
a sequence of light chain CDR2 is shown as SEQ ID NO: 35, and 
a sequence of light chain CDR3 is shown as SEQ ID NO: 36; [etc.]

The phrase “’a sequence’ of heavy chain CDR1 is shown as SEQ ID NO: 18,” for example, is interpreted to mean that SEQ ID NO: 18 exemplifies one of possible amino acid sequences of CDR1.  Applied to the claim as a whole, this means that an anti-human PD-L1 humanized monoclonal antibody comprising CDR regions of any amino acid sequence is within the scope of the claim.  The same consideration applies to claims 3 and 5, where the phrase “wherein ‘a sequence’ of the heavy/light chain is as shown in” the recited SEQ ID Number does not limit the claim to the specifically recited amino acid sequence.  Accordingly, the claims are anticipated by an anti-human PD-L1 humanized monoclonal antibody of any structure.

Langermann teaches and claims an anti-human PD-L1 humanized monoclonal antibody (e.g. claims 1, 3 and 6), and a pharmaceutical composition comprising the antibody (claim 16).  Based on these teachings, a skilled artisan would at once envisage nucleic acids encoding the antibody, as well as host cells and conjugates.  Accordingly, Langermann’s teaching anticipate the presently claimed invention.


9. Claims 7 and 9 objected to because of the informalities addressed in section 4 above, and further as being dependent upon a rejected base claim, but would be allowable if amended to correct the informalities and rewritten in independent form including the relevant limitations of the base claim and any intervening claims.


10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644